 1
                                                                            FILED IN THE
 2                                                                      U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



 3                                                                 Feb 11, 2019
                                                                       SEAN F. MCAVOY, CLERK

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    MICHAEL HANSON,
                                                NO: 2:19-CV-31-RMP
 8                             Plaintiff,
                                                ORDER DISMISSING COMPLAINT
 9          v.                                  FOR LEGAL INSUFFICIENCY

10    CITY OF SPOKANE; SPOKANE
      POLICE DEPARTMENT; LAURIE
11    FARNSWORTH, Spokane Deputy
      City Clerk; ANTHONY DINARO,
12    Public Records Coordinator; JOHN
      DOE, unknown SPD Officer,
13
                               Defendants.
14

15         BEFORE THE COURT is Plaintiff Michael Hanson’s complaint, ECF No. 1.

16   Mr. Hanson is proceeding pro se and in forma pauperis. Magistrate Judge John T.

17   Rodgers reviewed Mr. Hanson’s application to proceed in forma pauperis and

18   granted Mr. Hanson that status. ECF No. 5. This Court is performing the second

19   part of the screening process under 28 U.S.C. § 1915 to determine whether Mr.

20   Hanson’s lawsuit should be allowed to proceed to service of the complaint upon

21   Defendants. The Court has reviewed the complaint and is fully informed.


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 1
 1                                    BACKGROUND

 2         The following are facts as alleged in Mr. Hanson’s complaint, ECF No. 1. In

 3   April and May of 2018, Mr. Hanson alleges that he made two separate public

 4   records requests to the City of Spokane. Id. at 11–12. Mr. Hanson’s first request

 5   concerned copies of annual reports provided to the City by Spokane’s Community

 6   Oriented Policing Services organization (“C.O.P.S.”) and its federal employer

 7   identification number. Id. at 11. In response, Mr. Hanson alleges that Defendant

 8   Anthony Dinaro, the public records coordinator for Spokane, sent Mr. Hanson an

 9   email indicating that he had uploaded an annual report related to C.O.P.S. in Mr.

10   Hanson’s public portal account, where public records requests are managed. Id. at

11   12. Mr. Hanson states that he was dissatisfied with this response because he wanted

12   C.O.P.S.’s 2016 IRS Form 990. Id.

13         Mr. Hanson’s second request concerned any records of Mr. Hanson’s personal

14   information being researched by any officer at the Spokane Police Department or the

15   Spokane Sheriff’s Office within the last thirty days, along with the searching

16   officer’s name and badge number. ECF No. 1 at 12. In response to this request, Mr.

17   Hanson claims that Defendant Laurie Farnsworth, the Spokane Deputy City Clerk,

18   emailed Mr. Hanson, stating that his request did not provide sufficient information

19   that could lead to identifiable public records. Id. Mr. Hanson alleges that she asked

20   Mr. Hanson to what officers he might be referring. Id. Mr. Hanson claims that he

21   responded by saying he is asking about any officer using the police department


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 2
 1   computer systems to look up his personal information. Id. at 13. Mr. Hanson

 2   alleges that he received no further response to his second public records request and

 3   that Ms. Farnsworth emailed him in June telling him that the second public records

 4   request was closed. Id. at 14.

 5         Thereafter, Mr. Hanson brought this suit against the City of Spokane, the

 6   Spokane Police Department, Ms. Farnsworth, Mr. Dianro, and an unknown police

 7   officer. ECF No. 1 at 3. He claims that all Defendants violated the Washington

 8   Public Records Act, the First Amendment, the Fifth Amendment, and the Fourteenth

 9   Amendment by failing to fulfill his public records requests. Id. at 3–11.

10             SCREENING REQUIREMENT AND LEGAL STANDARD

11         A district court must screen complaints brought by litigants proceeding in

12   forma pauperis and shall dismiss the proceeding at any time if the action or appeal is

13   frivolous or malicious; fails to state a claim upon which relief may be granted; or

14   seeks monetary relief against a defendant who is immune from such relief. 28

15   U.S.C. §1915(e)(2).

16         The Court reviews Plaintiff’s complaint to determine if it gives enough notice

17   and detail to allow the defendants to “reasonably prepare a response.” See, e.g.,

18   Paulsen v. CNF, Inc., 559 F.3d 1061, 1071 (9th Cir. 2009). The notice pleading

19   standards are stated, in part, in Federal Rule of Civil Procedure 8(a), which provides:

20         (a) Claim for Relief. A pleading that states a claim for relief must
           contain:
21


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 3
 1                 (1) a short and plain statement of the grounds for the court's
                   jurisdiction, unless the court already has jurisdiction and the
 2                 claim needs no new jurisdictional support;

 3                 (2) a short and plain statement of the claim showing that the
                   pleader is entitled to relief; and
 4
                   (3) a demand for the relief sought, which may include relief in
 5                 the alternative or different types of relief.

 6   (emphasis in original).

 7           Generally, a complaint must be dismissed for failure to state a claim if, taking

 8   all well-pleaded factual allegations as true, it does not contain “‘enough facts to state

 9   a claim to relief that is plausible on its face.’” See Coto Settlement v. Eisenberg, 593

10   F.3d 1031, 1034 (9th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 697

11   (2009)).

12           A pro se plaintiff's complaint is to be construed liberally. Hebbe v. Pliler, 627

13   F.3d 338, 342 (9th Cir. 2010). However, a pro se plaintiff’s complaint nevertheless

14   must contain factual assertions sufficient to infer that, if the plaintiff’s allegations

15   are accepted as true, the defendant is liable for the misconduct alleged. Iqbal, 556

16   U.S. at 678 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

17   claim for relief is facially plausible when “the plaintiff pleads factual content that

18   allows the court to draw the reasonable inference that the defendant is liable for the

19   misconduct alleged.” Iqbal, 556 U.S. at 678.

20   / / /

21   / / /


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 4
 1                                      DISCUSSION

 2   First Amendment Claim

 3         Mr. Hanson claims that all Defendants violated his First Amendment right to

 4   receive information when they did not provide Mr. Hanson any documents in

 5   response to his public records requests. ECF No. 1 at 5–11.

 6         The First Amendment protects a citizen’s right to free speech and to petition

 7   the government for a redress of one’s grievances, among other things. U.S. Const.

 8   amend. I. But the First Amendment does not allow unlimited access to government

 9   documents. See Nixon v. Warner Commc’ns, 435 U.S. 589, 598 (1978). Further,

10   “the First amendment does not impose any affirmative obligation on the government

11   to listen [or] to respond” to all government inquiries. Smith v. Ark. State Highway

12   Emp., Local 1315, 441 U.S. 463, 465 (1979); see also German v. Eudaly, No. 3:17-

13   CV-2028-MO, 2018 WL 3212020, at *7 (D. Or. June 29, 2018) (“Just as the First

14   Amendment does not require the government to listen, so it does not require a

15   certain response from the government.”). “Neither the First Amendment nor the

16   Fourteenth Amendment mandates a right of access to government information or

17   sources of information within the government’s control.” Houchins v. KQED, Inc.,

18   438 U.S. 1, 15 (1978) (plurality opinion).

19         Mr. Hanson alleges that all Defendants violated his First Amendment right to

20   receive information by failing to adequately respond to his public records request.

21   ECF No. 1 at 5–11. The First Amendment provides Mr. Hanson no relief for this


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 5
 1   harm. See Smith, 441 U.S. at 465. While it is possible that Defendants violated

 2   Washington’s Public Records Act, such a violation is not redressable with the First

 3   Amendment. Further, while a First Amendment right to receive information does

 4   exist in prisons 1 and schools,2 that right has not been applied to public records

 5   requests.

 6           The Court finds that Mr. Hanson’s First Amendment claims against all

 7   Defendants are not legally sufficient.

 8   Due Process

 9           Mr. Hanson claims that Defendants violated his due process rights when they

10   denied his public records requests. ECF No. 1 at 6–11.

11           The Fourteenth Amendment protects individuals against the deprivation of

12   liberty or property without due process of law. U.S. Const. amend. XIV. The

13   essence of due process is “the opportunity to be heard at a meaningful time and in a

14   meaningful manner.” Mathews v. Eldridge, 424 U.S. 319, 333 (1976) (internal

15   quotations omitted). A plaintiff alleging a due process violation must prove three

16   elements: “(1) a liberty or property interest protected by the Constitution; (2) a

17   deprivation of the interest by the government; [and] (3) lack of process.” Portman v.

18   Cty. of Santa Clara, 995 F.2d 898, 904 (9th Cir. 1993).

19
     1
20       Prison Legal News v. Cook, 238 F.3d 1145, 1149 (9th Cir. 2001)
     2
      Bd. Of Educ., Island Trees Union Free Sch. Dist. No. 26 v. Pico, 457 U.S. 853,
21
     866–67 (1982).

     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 6
 1         A protected property interest exists if there is a “legitimate claim of

 2   entitlement” to a specific benefit. Bd. Of Regents of State Colls. v. Roth, 408 U.S.

 3   564, 577 (1972). State statutes may create a protected property right if that statute

 4   imposes procedures intended to restrict government action. Goodisman v. Lytle, 724

 5   F.2d 818, 820 (9th Cir. 1984). “An expectation of entitlement is determined largely

 6   by the language of the statute and the extent to which the entitlement is couched in

 7   mandatory terms.” Ass’n of Orange Cty. Deputy Sheriffs v. Gates, 716 F.2d 733,

 8   734 (9th Cir. 1983).

 9         Several courts in this circuit have found that public records laws do not create

10   a property interest, notwithstanding the mandatory language used by those statutes.

11   Dudgeon v. Richards, 442 F. App’x 267 (9th Cir. 2011) (Washington’s Public

12   Records Act does not create a property interest); Garcia v. Perrault, No. 2:15-CV-

13   00419-PK, 2018 WL 6817050, at *4–5 (D. Or. Sept. 26, 2018) (Oregon’s Public

14   Records Act does not create a property interest), adopted by 2018 WL 6816993;

15   Miramontea v. Zellerbach, No. EDCV 13-0027-JFW (RNB), 2014 WL 793143, at

16   *7 (C.D. Cal. Feb. 26, 2014) (California’s Public Records Act does not create a

17   property interest).

18         Here, Mr. Hanson’s complaint fails to state a due process claim because

19   Washington’s Public Records Act does not create an entitlement to some kind of

20   benefit. It is true that the Act is phrased with mandatory language. See Wash. Rev.

21   Code § 42.56.070(1) (“Each agency, in accordance with published rules, shall make


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 7
 1   available for public inspection and copying all public records . . . .”). However, the

 2   Act also contains several exemptions related to personal information, information on

 3   religious affiliation, and educational information, among many others. See Wash.

 4   Rev. Code. § 42.56. Considering the numerous exemptions to public records

 5   requests in Washington, the Court finds, as other courts previously have, that the

 6   Washington Public Records Act does not create a constitutionally-protected property

 7   interest.

 8          Even if the Washington Public Records Act does create a property interest,

 9   Mr. Hanson’s complaint still fails to state a due process claim because the complaint

10   does not allege a lack of process. To consider what process is due in a particular

11   case, a court should consider the private interest affected, the risk of erroneous

12   deprivation of the interest, the possible value of additional procedural safeguards,

13   and the possible burden of additional safeguards on the government. Mathews, 424

14   U.S. at 335. Under the Public Records Act, if a person is denied access to public

15   documents, that person may petition the superior court in the county in which the

16   record is maintained for judicial review of the denial. Wash. Rev. Code. §

17   42.56.550. Mr. Hanson is currently following the process described by the Public

18   Records Act, and therefore cannot say that he is being denied the process to which

19   he is due. See German, 2018 WL 3212020, at *9 (holding that process was not

20   lacking when a person was denied a public records request and thereafter sued for a

21   due process violation).


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 8
 1         Therefore, Mr. Hanson’s due process claim is legally insufficient.

 2   Equal Protection

 3         Mr. Hanson also claims that all Defendants violated his right to equal

 4   protection guaranteed by the Fourteenth Amendment by denying his public records

 5   requests. ECF No. 1 at 6–11.

 6         To succeed on a section 1983 claim for equal protection, a plaintiff must show

 7   that “the defendants acted with an intent or purpose to discriminate against the

 8   plaintiff based upon membership in a protected class.” Barren v. Harrington, 152

 9   F.3d 1193, 1194 (9th Cir. 1998). Absent proof of membership in a protected class, a

10   plaintiff can succeed by showing that “she has been intentionally treated differently

11   from others similarly situated and that there is no rational basis for the difference in

12   treatment.” Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000). But this “class

13   of one” equal protection theory does not apply in cases which “by their nature

14   involve discretionary decisionmaking based on a vast array of subjective,

15   individualized assessments.” Engquist v. Or. Dep’t of Agric., 553 U.S. 591, 603

16   (2008).

17         Mr. Hanson’s complaint does not allege how he was treated differently from

18   other people making public records request. ECF No. 1. Further, he fails to explain

19   how he was treated differently due to some sort of class or membership in which he

20   belongs. Last, even if the class of one theory applied to public records decisions by

21   municipalities, Mr. Hanson fails to allege how he was treated differently from other


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 9
 1   people making public records requests. The bare assertion that Defendants violated

 2   Mr. Hanson’s equal protection rights because they fulfill the records requests of

 3   others cannot alone create a legally sufficient equal protection claim.

 4         The Court finds that Mr. Hanson’s equal protection claim is legally

 5   insufficient.

 6   State Law Claims

 7         With Mr. Hanson’s claims being legally insufficient to state a claim for relief,

 8   Mr. Hanson’s only remaining claims are state law claims under the Washington

 9   Public Records Act. ECF No. 1 at 4–6. This Court had supplemental jurisdiction

10   over these claims, pendant to Mr. Hanson’s claims under section 1983. 28 U.S.C. §

11   1367(a). However, if “the district court has dismissed all claims over which it has

12   original jurisdiction,” the Court may decline to exercise supplemental jurisdiction

13   over the remaining state law claims. 28 U.S.C. § 1367(c). “Certainly, if the federal

14   claims are dismissed before trial, even though not insubstantial in a jurisdictional

15   sense, the state claims should be dismissed as well.” Un. Mine Workers of Am. v.

16   Gibbs, 383 U.S. 715, 726 (1966); see also Acri v. Varian Assocs., Inc., 114 F.3d 999,

17   1000 (9th Cir. 1997).

18         With Mr. Hanson’s federal claims dismissed for legal insufficiency, the Court

19   declines to extend supplemental jurisdiction over Mr. Hanson’s claims under the

20   Washington Public Records Act. The Court dismisses Mr. Hanson’s state law

21


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 10
 1   claims without prejudice for lack of jurisdiction. Mr. Hanson has available to him

 2   the state courts in which to pursue his state law claims.

 3         Accordingly, IT IS HEREBY ORDERED:

 4         1.     Plaintiff’s Complaint, ECF No. 1, is DISMISSED without prejudice

 5   for legal insufficiency. 28 U.S.C. § 1915(e)(2).

 6         2.     The Court certifies that any appeal of this order would not be taken in

 7   good faith. 28 U.S.C. § 1915(a)(3).

 8         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 9   Order, provide a copy to Mr. Hanson, and close this case.

10         DATED February 11, 2019.

11
                                                 s/ Rosanna Malouf Peterson
12                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
13

14

15

16

17

18

19

20

21


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 11
